Citation Nr: 0401110	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-17 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
status post left shoulder cuff repair with limitation of 
motion and degenerative changes.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953, with service in the Republic of Korea.  He was 
awarded the Combat Infantryman Badge and Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 2002 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board notes that a rating decision in November 1985 
granted entitlement to service connection for a superficial 
scar of the left shoulder and denied entitlement to service 
connection for status post left shoulder cuff repair with 
limitation of motion and degenerative changes.  The veteran 
filed a timely notice of disagreement, and a Statement of the 
Case was issued.  However, the veteran did not file a timely 
substantive appeal on the issue of entitlement to service 
connection for status post left shoulder cuff repair with 
limitation of motion and degenerative changes.  Consequently, 
the RO's decision on that issue became final.  See 
38 U.S.C.A. § 7105 (West 2002).  In October 2001 and 
thereafter, the veteran submitted additional evidence in an 
attempt to reopen his claim.  The RO found that the 
additional evidence was not new and material, and the current 
appeal on that issue ensued.


FINDINGS OF FACT

1.  A rating decision in November 1985 denied entitlement to 
service connection for status post left shoulder cuff repair 
with limitation of motion and degenerative changes.

2.  Evidence received since November 1985 concerning the 
veteran's left shoulder relates to an unestablished fact 
necessary to substantiate the claim for service connection.

3.  The competent medical evidence of record is in equipoise 
on the issue of whether the veteran's current left shoulder 
disability is related to an injury sustained during active 
service.

4.  The competent medical evidence of record is in equipoise 
on the issue of whether the veteran's current bilateral 
hearing loss is related to noise exposure during active 
service.


CONCLUSIONS OF LAW

1.  A rating decision in November 1985, which denied 
entitlement to service connection for status post left 
shoulder cuff repair with limitation of motion and 
degenerative changes, is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since November 1985 is new and 
material, and the claim of entitlement to service connection 
for status post left shoulder cuff repair with limitation of 
motion and degenerative changes is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

3.  Status post left shoulder cuff repair with limitation of 
motion and degenerative changes was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  Bilateral hearing loss was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
view of the fact that this decision grants the veteran's 
appeal in full, further evidence is not needed to 
substantiate his claims.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the veteran if 
the Board decides his appeal at this time and the Board will, 
therefore, proceed to consider the veteran's claims on the 
merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

I.  Reopened Claim for Service Connection for Left Shoulder 
Disability

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed and a 
claim based upon the same factual basis may not be 
considered.  38 U.S.C.A. § 7105 (West 2002).  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2003).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist has been 
met.

At the time of the prior final denial of the veteran's claim 
in November 1985, the evidence of record included: the 
veteran's application for compensation or pension; a report by 
a private physician;  a report by the National Personnel 
Records Center (NPRC); and the report of a VA medical 
examination.

On VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in February 1985, the veteran stated that he 
was seeking service connection for shrapnel wounds L. [left] 
shoulder and L. [left] thigh.

In August 1984, C. S., DO, a private physician, reported that 
he had performed 4 surgical procedures, to include 
arthroscopic surgery, on the veteran's left shoulder in  
January, April, June, and August 1984, at which time the 
diagnosis was anterior impingement syndrome with synovitis and 
early degenerative joint disease of the left glenohumeral 
joint.

In April 1985, the NPRC reported that no medical records of 
the veteran were on file and his case was "fire-related 
service", that is, the veteran's service medical records may 
have been in an area of that facility damaged by a fire in 
July 1973.  (The Board notes that the RO found that the 
veteran's service medical records were not available.)

At a VA examination in May 1985, the veteran complained of 
pain in both shoulders.  He stated that: he sustained a SFW 
[shell fragment wound] of the left shoulder and left thigh in 
1952; the wounds were debrided; the left shoulder was dressed 
and the left thigh was sutured; he had pain in the left 
shoulder and left thigh; and he had a repair of the left 
rotator cuff in 1984.  Range of motion of the left shoulder 
was flexion to 115 degrees, abduction to 80 degrees, and 
internal and external rotation to 90 degrees.  The pertinent 
diagnosis was scar, shell fragment wound, left thigh and left 
shoulder with retained FB [foreign body] (status post left 
rotator cuff repair with residual LOM [limitation of motion] 
of left shoulder and degenerative arthritis.)

The basis of the denial of service connection in November 1985 
of service connection for status post left shoulder cuff 
repair with limitation of motion and degenerative changes was 
that "By the veteran's own description of treatment during 
service, his wounds were superficial, not resulting in chronic 
disability."  [The Board notes that the VA examiner in May 
1985 did not report that the veteran was not claiming to have 
chronic left shoulder disability from a shrapnel wound in 
combat in Korea.  To the contrary, at that time the veteran 
was seeking service connection for chronic left shoulder 
disability which he contended was related to an injury which 
he sustained during active service.]

The evidence concerning the veteran's left shoulder added to 
the record since November 1985 includes the opinions of 
several physicians on the question of whether the veteran's 
current left shoulder disability is related to an injury in 
service.  In November 2001, a physician at a VA outpatient 
clinic stated an opinion that the veteran's left shoulder 
status is related to the previous shrapnel wound in 1952.  In 
August 2002, M. O., DO, a private physician, reported that the 
veteran provided a history of a shrapnel wound to his left 
shoulder in combat in service from an exploding shell and that 
the veteran related no other injury to the left shoulder which 
could account for his current disability.  Dr. M. O. stated an 
opinion that the veteran's shoulder injuries were "more than 
likely a result of the events and wounds that occurred in the 
Korean War."  In September 2002, A. S. T., a private 
orthopedic surgeon, likewise offered an opinion that the 
veteran's current left shoulder disability is related to an 
injury in service.

The opinions of the VA staff physician and of the 2 private 
physicians are clearly probative as to the basis of the prior 
final denial of the veteran's claim.  As such, those opinions 
constitute new and material evidence which warrants reopening 
the veteran's claim for service connection for status post 
left shoulder cuff repair with limitation of motion and 
degenerative changes.  Accordingly, that claim is reopened and 
will be considered on its merits.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

The veteran underwent a VA joints examination in July 2002.  
The diagnoses and opinion of the examiner were as follows:

History of shrapnel injury to the left shoulder area.  
Currently there is no residual or shrapnel injury.  No 
evidence of metallic foreign particles.  There is 
glenohumeral arthritis of the shoulder joint causing 
limitation of motion and pain.  There is no evidence of 
impingement syndrome at this time and it is my opinion 
that the current shoulder condition is not related or 
secondary to the left shoulder during service.

In October 2002, the VA joints examiner noted that, from his 
letterhead, Dr. M. O. was a specialist in internal medicine.  
He stated that the entire pathological changes in the 
veteran's left shoulder had nothing to do with the history of 
a shrapnel injury to the left shoulder area.  The VA joints 
examiner did not comment on the opinion of Dr. A. S. T., the 
private orthopedic surgeon.

The Board notes that all of the opinions offered by the 
various physicians are to some degree speculative in that 
there were no service medical records for them to review and 
each physician evidently based his opinion to some extent on 
the history of a left shoulder injury in service provided by 
the veteran.  The VA joints examiner apparently thought that 
the veteran's injury was rather minor and the other physicians 
apparently thought that the injury was somewhat more serious.  
The Board notes that the VA joints examiner did not relate the 
veteran's current left shoulder disability to any postservice 
injury.

In a case before VA with respect to benefits under laws 
administered by VA, the law provides that VA shall consider 
all information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  As the 
Board is unable to find that either the opinions favorable to 
the veteran's claim or the opinion contrary to his claim are 
based on a more convincing rationale, the Board must conclude 
that there is an approximate balance of positive and negative 
evidence regarding the issue of whether the veteran's current 
left shoulder disability is related to an inservice injury.  
Resolving the doubt on that issue in the veteran's favor, the 
Board finds that the current disability is related to an 
injury in combat in service.  Therefore, entitlement to 
service connection for status post left shoulder cuff repair 
with limitation of motion and degenerative changes is 
established.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

II. Service Connection for Bilateral Hearing Loss
 
As noted above, the veteran's service medical records are 
unavailable.  

At a VA audiological examination in July 2002, testing showed 
mild to profound bilateral sensorineural hearing loss.  The 
examiner reported that the veteran indicated that in service 
he had noise exposure from artillery, tanks, and a half-track 
with machine guns.  The veteran stated that he lost his 
hearing temporarily when his tank took artillery fire.  The 
examiner reported that the veteran, when asked when his 
hearing loss started, said about 30 years earlier.  The 
examiner noted that the veteran's postservice occupations 
included construction (working as a carpenter building houses) 
and truck driver.  [The Board notes that audiological examiner 
did not report that the veteran stated that he had any 
significant postservice noise exposure.]  The audiologist 
offered an opinion that it was not likely that the veteran's 
current bilateral  hearing loss was related to military 
service noise exposure and that the etiology of his hearing 
loss was most likely occupational noise exposure and 
presbycusis.  The Board notes that "presbycusis" is defined 
as a progressive, bilaterally symmetrical perceptive hearing 
loss occurring with age.  See Dorland's Illustrated Medical 
Dictionary 1349 (24th ed., 1994).

In August 2002, Dr. M. O. reported that the veteran indicated 
that in service in Korea he was exposed to machine guns firing 
a thousand rounds a night without any ear protection and he 
received a direct shelling hit on his tank which caused 
hearing loss for 3 days.  Dr. M. O. noted that a private 
audiological consultation showed profound bilateral 
sensorineural hearing loss, which is associated with exposure 
to noise above 85 decibels.  The veteran stated that he did 
not have any other history of this kind of high decibel noise 
exposure.  Dr. M. O. stated an opinion that the veteran's 
hearing loss in all likelihood is a result of the repetitive 
high decibel exposure of gunfire and shelling to which he was 
exposed during the Korean War.

The Board notes that the VA audiological examiner thought that 
the veteran's hearing loss is related to significant 
postservice occupational noise exposure, which he has denied, 
and to the aging process, while Dr. M. O. was of the view that 
the sole cause of the veteran's current bilateral hearing loss 
was inservice noise exposure.  Either explanation for the 
veteran's current hearing loss seems plausible.  The Board 
finds that there is an approximate balance of positive and 
negative evidence on the issue of whether the veteran's 
current bilateral hearing loss is related to his active 
service.  Resolving the doubt on that issue in the veteran's 
favor, entitlement to service connection for bilateral hearing 
loss is established.  See 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  





ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for status post left 
shoulder cuff repair with limitation of motion and 
degenerative changes is reopened.

Service connection for status post left shoulder cuff repair 
with limitation of motion and degenerative changes is 
granted.

Service connection for bilateral hearing loss is granted.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



